Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a substrate handling arrangement adapted to horizontally support a flat, thin substrate, in claim 1; a translation-drive system configured to raise and lower the first stripping assembly, in Claim 12; an inspection system configured to analyze a condition of post-stripping substrate, in Claim 14; a stripping-assembly-controller configured to update operating-parameters, in Claim 15; an inspection system configured to analyze a condition of post -stripping substrate and or to detect an extend of stripping-errors in the post stripping substrate;  a stacker configured to form or grow a stack from the post-stripping sheets of substrate, in Claim 18; an inspection system configured to detect an extent of stripping-errors, in Claim 19; a cutting station configured to form one or more cuts in sheets of substrate according to a sequence of per-sheet cut -patterns, in Claim 20; a controller configured to regulate the operation of the translation-drive system of the first stripping assembly to raise the first stripping assembly, in Claim 47; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 47, 15-16, 17 and 48-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 12, “the first stripping assembly is vertically movable so that 9a) when the first rotation axis is in a first and lower height-range, each rotating impact-element of the first impact element set reaches the substrate plane and (b) when the first rotation axis is in a second and higher height-range, each rotating impact element of the second impact element set always remains above the substrate plane” in view of “the first stripping assembly comprises a translation-drive system configured to raise and lower the first stripping assembly to respectively raise and lower the first rotation-axis to move the first rotation axis back and forth between the first and second height,’ is indefinite.  It is unclear if these two movements (“i” and “ii”) are the same movements.   Does the translation-drive system perform the movement in “i” or does another structure perform this movement.  This is unclear.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 15, “a stripping-assembly-controller configured to update operating-parameter(s) of the first stripping assembly in response to the detected extend of stripping errors “is indefinite. Claim 14 has an “or” statement.  As such, detecting a stripping error is not required by Claim 14, only “analyze a condition of post-stripping substrate.”  As such, detected stripping errors are not required, and therefore Claim 15 is indefinite as claim 15 appears to require detected stripping errors to read on it.  The claims were examined as best understood.  Appropriate correction is required.   
In re Claim 17, “the operating parameters” is indefinite.  Claim 17 depends from Claim 14,which introduced an “inspection system.”  As such, “the operating parameters” lacks antecedent basis.  Further it is unclear how the inspection system relates to the operating parameters.  As best understood a controller, such as a stripping assembly controller, is configured to process the operating parameters.  However, a controller is not claimed.  Should this claim depend on Claim 16?  The claims were examined as best understood.  Appropriate correction is required. 
Claims 48 and 49 are indefinite.  Claim 48 requires “ the second rotation rat exceeds the first rotation rate.”  Claim 49 requires the ratio between the rates as 1.1.  The first issue is whether 1.1 is 1:1.  Second, a 1:1 ratio requires that the rates be the same, and yet, claim 49, depends from Claim 48, which requires“ the second rotation rat exceeds the first rotation rate.”  As such, the two claims are incongruent.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 10, 45-46, and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,108,358 to Mounce.

In re Claim 7, US 5,108,353 to Mounce teaches an apparatus for stripping away portions of a substrate, the apparatus comprising: 
a. a substrate handling arrangement adapted to horizontally support a flat, thin substrate so as to define a substrate-plane (see Figs. 4a-c teaching a structure that supports a flat thin substrate #14’); and 
b. a first and second stripping assemblies respectively defining first and second rotation axes that are disposed on opposite sides of the substrate plane (see Fig. 1, opposed brushes, #42/44), wherein:
i. the first stripping assembly comprises:
A. a first impact-element-set of one or more flexible impact-elements that are each disposed around the first rotation axis (the bristles #54 of brush #42 – see Figs. 1-4c; see also arrow E in Fig. 1 and Col. 6, ll. 55-68); and 
B. a first rotation-drive positioned and configured to rotate each impact-element of the first impact-element -set   around the first rotation-axis so as to repeatedly drive a peripheral portion of each impact-element across the substrate plane (see Col. 7, ll. 1-37; see also structure for driving #42 in Fig. 1);
ii. the second stripping assembly comprise:
A. a second impact-element-set of one or more flexible impact-elements that are each disposed around the first rotation axis (the bristles #54 of brush #44 – see Figs. 1-4c; see also arrow E in Fig. 1 and Col. 6, ll. 55-68); and 
B. a second rotation-drive positioned and configured to rotate each impact-element of the first impact-element -set around the first rotation-axis so as to repeatedly drive a peripheral portion of each impact-element across the substrate plane (see Col. 7, ll. 1-37; see also structure for driving #44 in Fig. 1);
wherein the first and second stripping assemblies are configured so that during operation when substrate is present on the substrate plane: 
 i. an impact element of the first impact-element-set collides with the substrate so as to rotate a portion of the substrate out of the substrate plane so that the rotated portion is partially dislodged from the remaining substrate portion (the Examiner notes that the claim is an apparatus claim and not a method claim, and, as such, the claim is directed to the structure of the device.  Here, the structure of the brushes of the Mounce reference, on one side of the substrate, collide with the workpiece and are capable of performing the claimed function.  Namely, an impact element of the first impact-element-set collides with the substrate so as to rotate a portion of the substrate out of the substrate plane so that the rotated portion is partially dislodged from the remaining substrate portion); and 
ii. subsequently, an impact element of the second impact-element-set completely disengages the partially dislodged rotated portion of the substrate from the remaining substrate portion (the Examiner notes that the claim is an apparatus claim and not a method claim, and, as such, the claim is directed to the structure of the device.  Here, the structure of the brushes of the Mounce reference, on the other side of the substrate, collide with the workpiece and are capable of performing the claimed function.  Namely, subsequently, an impact element of the second impact-element-set completely disengages the partially dislodged rotated portion of the substrate from the remaining substrate portion).  

In re Claim 8, Mounce teaches wherein the first rotation drives rotate each impact element of the first impact-element-set in a first direction (see Fig. 1, showing #42 being driving in one direction by the arrow “E”), and the second rotation drive rotates each impact element of the second impact-element-set in a second direction that is opposite of the first direction (see Fig. 1, showing #44 being driven in the opposite direction indicated by the arrow “E”). 

In re Claim 10, Mounce teaches the first rotation drive rotates each impact element of the first impact-element set around the first rotation axis so as to repeatedly drive a peripheral portion each rotated impact element of the first impact-element set across the substrate-plane.  As best understood, #42 is rotated in a 360 degree rotation and reads on this claim. 

In re Claim 45, Mounce teaches wherein the first and second rotation axes are respectively disposed above and below the substrate plane (see Fig. 1, showing the rotation axis of #42 above the substrate and the rotation axis of #44 below the substrate).  

In re Claim 46, Mounce teaches wherein the second rotation-drive rotates each impact element of the second impact-element set around the second rotation axis so as to repeatedly drive a peripheral portion each rotated impact-element of the second impact-element set across the substrate-plane. As best understood, #44is rotated in a 360 degree rotation and reads on this claim. 

In re Claim 48, Mounce teaches  wherein (i) the first and second assembly are disposed respectively above and below the substrate-plane, (see Figs. 1-4, showing the substrate passing between the two assemblies) (ii) the first rotation-drive rotates each impact element of the first impact-element-set around the first rotation axes at a first rotation rate, (iii) the second rotation-drive rotates each impact element of the second impact-element-set around the second rotation axes at a second rotation rate (see Figs. 1-4, and in particular Fig. 1, #64 speed control), and (iv) the second rotation rate exceeds the first rotation rate.  The Examiner notes that Mounce teaches that the brushes are controlled by individual motors (see Mounce, Col 8,  ll. 45-51, which can be individually controlled to rotate the brushes at different speeds)

In re Claim 49, Mounce teaches wherein a ratio between the second and first rotation rates is at least 1.1.   The Examiner notes that a ration of 1:1 requires the brushes operating at the same speed which is in contradiction to the claim upon which Claim 49 depends, Claim 48. As such, the claims are indefinite.  Regardless, the structure of Mounce is capable of operating the brushes at the same speed (see Mounce, Col. 8, ll. 45-51). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,108,358 to Mounce in view of WO2014/135265. 

In re Claim 12, Mounce does not teach wherein: i. the first stripping assembly is vertically movable so that (A) when the first rotation axis is in a first and lower height-range, rotating impact-element of the first impact-element set reaches the substrate plane and (B) when the first rotation axis is in a second and higher height-range, each rotating impact-element of the second impact-element set always remains above the substrate plane; ii. the first stripping assembly comprises a translation-drive system configured to raise and lower the first stripping assembly to respectively raise and lower the first rotation-axis to move the first rotation axis back and forth between the first and second height-ranges. 

However, WO2014/0135265 teaches that it is known in the art to adjust rollers (see Fig. 1-4, and in particular Fig. 4), in other words, i. the first stripping assembly is vertically movable so that (A) when the first rotation axis is in a first and lower height-range, rotating impact-element of the first impact-element set reaches the substrate plane and (B) when the first rotation axis is in a second and higher height-range, each rotating impact-element of the second impact-element set always remains above the substrate plane (see Fig. 4 teaching an adjustment mechanism for adjusting the rollers relative to teach other); ii. the first stripping assembly comprises a translation-drive system configured to raise and lower the first stripping assembly to respectively raise and lower the first rotation-axis to move the first rotation axis back and forth between the first and second height-ranges (see Fig. 4, which is considered a translation drive system configured to raise and lower the roller #16). 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the mechanism of WO2014/0135265 doe adjust the distance between the first and second stripping assemblies as this would allow the device to be used with different thickness workpieces.  I.e., the adjustment structure would allow the user to adjust the stripping assembles farther apart from one another for larger workpieces and towards one another for workpieces with a thinner thickness. 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,108,358 to Mounce in view of EP1733855A1. 

In re Claim 14, Mounce does not teach an inspection system configured (i) to analyze a condition of post-stripping substrate and/or (ii) to detect an extent of stripping-error(s) in the post-stripping substrate.

However, EP1733855A1 teaches that it is known in the art of stamping cardboard to provide an inspection system configured (see EP1733855A1, teaching  a camera for detecting the condition of the workpiece – see Para. 0022-26) to analyze a condition of post-stripping substrate and/or (ii) to detect an extent of stripping-error(s) in the post-stripping substrate.

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the detecting system of EP 1733855A1.  Doing so provides a system where defectives can be automatically withdrawn with accuracy, thus saving time during the manufacturing process (see EP1733855A1, Para. 0013). 

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,108,358 to Mounce in view of EP1733855A1, and further in view of US 6,777,170 to Lee. 

In re Claim 15, modified Mounce, in re Claim 14, does not teach. a stripping-assembly-controller configured to update operating-parameter(s) of the first stripping assembly in response to the detected extent of stripping-errors.  

	However, Lee teaches that it is known in the art of computer implemented processes and apparatuses to provide an adapting loop for iterative learning to improve accuracy of the data (see Lee, Col. 2, ll. 11-62 and Col. 13, ll. 1-31).   In the same field of invention, computer processing for apparatus, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to update the operating parameters of the device of modified Mounce in response to the errors detected.  Doing so is the use of a known technique to improve a similar device (see MPEP 2143, I, B). Here, using the iterative process of Lee on the device of modified Mounce would improve the quality of the work piece as the process goes along.  This would reduce the number of workpieces that are in error or have errors. 

In re Claim 16, modified Mounce, in re Claim 17 teaches wherein the stripping- assembly-controller, the inspection system and the controller are configured as a closed- loop control system to iteratively update operating parameter(s) so as to minimize an extent of stripping-error(s) in the post-stripping substrate(see Lee, Col. 2, ll. 11-62 and Col. 13, ll. 1-31 – the examiner notes performing the process of Lee on the device of modified Mounce would minimize the workpiece errors).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,108,358 to Mounce in view of US 3,889,683 to Deslauriers. 

In re Claim 18, Mounce does not teach  a stacker, wherein (i) the substrate handling arrangement is configured to supply the stacker by delivering thereto post-stripping sheets of substrate; and (ii) the stacker is configured to form or grow a stack from 7 the post-stripping sheets of substrate.  

However, Deslauriers teaches that it is known in the art of stripping cardboard, to provide a stacker (see Deslauriers Fig. 2, #102)  wherein (i) the substrate handling arrangement is configured to supply the stacker by delivering thereto post-stripping sheets of substrate; and (ii) the stacker is configured to form or grow a stack from 7 the post-stripping sheets of substrate (see Fig. 2, #102).

In the same field of invention, stripping cardboard sheets, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the stacker taught by Deslauriers.  Doing so organizes the finished product in order to be moved to a further processing location.  In other words, providing a stacker prevents the workpieces from being scattered all over the floor. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,108,358 to Mounce in view of US 3,889,683 to Deslauriers, and further in view of EP 1733855A1.  

In re Claim 19, modified Mounce, in re Claim 18, does not teach further comprising: an inspection system configured to detect an extent of stripping-error(s) in post- stripping substrate sheet(s) from which portion(s) of substrate have been stripped away by the first stripping assembly; and/or 
a system-controller configured to regulate operation of the substrate handling arrangement and/or of the stacker, the system-controller being configured, in response to and in accordance with the detected extent of stripping-error(s), so as to prevent at least some post-stripping sheets from (i) being supplied the stacker and/or (ii) from being stacked by the stacker.
However, EP1733855A1 teaches that it is known in the art of stamping cardboard to provide an inspection system configured (see EP1733855A1, teaching  a camera for detecting the condition of the workpiece – see Para. 0022-26)  configured to detect an extent of stripping-error(s) in post- stripping substrate sheet(s) from which portion(s) of substrate have been stripped away by the first stripping assembly (see EP 1733855A1, Para. 0016); and/or 
a system-controller configured to regulate operation of the substrate handling arrangement and/or of the stacker, the system-controller being configured, in response to and in accordance with the detected extent of stripping-error(s), so as to prevent at least some post-stripping sheets from (i) being supplied the stacker and/or (ii) from being stacked by the stacker (see EP 1733855A1, Para. 0016 and 0022-26).
In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the detecting system of EP 1733855A1.  Doing so provides a system where defectives can be automatically withdrawn with accuracy, thus saving time during the manufacturing process (see EP1733855A1, Para. 0013). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,108,358 to Mounce in view of US 3,889,683 to Deslauriers, and further in view of EP 1733855A1, and further in view of US 6,777,170 to Lee. 

In re Claim 20, further comprising a cutting station configured to form one or more cut is sheets of substrate according to a sequence of per-sheet cut patterns (see Maurice, Col. 5, ll. 34-46), the substrate handling arrangement being adapted to deliver substrate the sheets including the one or more cuts therein  from the cutting station to the stripping location (see Mounce Figs. 1-5, and Col. 5, ll. 34-46).  Mounce does not teach wherein the system-controller further regulates behavior of the cutting station by updating the cutting sequence in response to detection extent of stripping- error(s) in post-stripping substrate sheets.  

However, Lee teaches that it is known in the art of computer implemented processes and apparatuses to provide an adapting loop for iterative learning to improve accuracy of the data (see Lee, Col. 2, ll. 11-62 and Col. 13, ll. 1-31).   In the same field of invention, computer processing for apparatus, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to update the operating parameters of the device of modified Mounce in response to the errors detected.  Doing so is the use of a known technique to improve a similar device (see MPEP 2143, I, B). Here, using the iterative process of Lee on the device of modified Mounce would improve the quality of the work piece as the process goes along.  This would reduce the number of workpieces that are in error or have errors.  Such a process would regulate behavior of the cutting station by updating the cutting sequence in response to detection extent of stripping- error(s) in post-stripping substrate sheets.  

Claim(s) 50-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,108,358 to Mounce in view of US 3,524,364 to Bishop. 

In re Claim 50, Mounce does not teach wherein the first and second rotation axes are not vertically aligned with each other.  Bishop teaches that it is known in the art of stripping waste, to provide strippers offset from one another (see Bishop, Fig. 1, P1, P2 #13/12).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, to offset the strippers in the manner taught by Bishop.  Doing so ensures that multiple studs or elements contact the workpieces to ensure that the waste portion is firmly displaced (see Bishop, Col. 3, ll. 23-39). 

In re Claim 51, modified Mounce, for the reasons above in re Claim 50, teaches teach wherein the substrate handling arrangement defines a direction of motion in the substrate plane, and the first and second rotation axes are horizontally displaced from each other in the direction of motion (see Bishop Figs. 1-2, P1/P2, #12 #13).  

In re Claim 52, modified Mounce, for the reasons above in re Claim 50, teaches  wherein the substrate handling arrangement defines a direction of motion in the substrate plane, and the first and second rotation axes are horizontally displaced from each other in the direction of motion by horizonal- displacement (see Bishop Figs. 1-2, P1/P2, #12, #13) whose magnitude exceeds a length of any flexible impact-element of the first and second flexible-impact-set (see Bishop teaches the distance between P1 and P2 is larger than the length of #21).  

In re Claim 53, modified Mounce, for the reasons above in re Claim 50 teaches  wherein: (i) the first rotation axis is disposed above the substrate plane and the second rotation axis is disposed below the substrate plane; but does not teach according to the direction of motion of the substrate handling arrangement, the second rotation axis is disposed downstream of the first rotation axis.
However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to swap the second element to downstream of the first rotation axis, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Here, the location is either upstream or downstream, i.e. there are only to choices.  Either case would have been within the level or ordinary skill in the art. 

It is to be noted that claim 17 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In re Claim 47, Mounce in view of WO2014/135265, teaches  wherein: i. the substrate handling arrangement is further adapted to deliver sheets of the substrate to a stripping location that is located underneath the first stripping assembly (see Figs. 4a-c, #14’ and arrow F), each sheet having a respective leading-edge and trailing edge (see Fig. 4c #14 having a leading edge and trailing edge).  However, none of the cited prior art, alone or in combination, teaches a controller configured to regulate operation of the translation drive system of the first stripping assembly to: A. raise the first stripping assembly from the first height-range to the second height-range in response to a trailing edge of a first substrate- 8 sheet exiting the stripping location; and B. subsequently, lower the first stripping assembly from the second height-range to the first height-range in response to a leading edge of a subsequent substrate-sheet reaching the stripping location.  While WO2014/135265 teaches the structure for adjusting the rollers relative to each other, the operation is conducted via a screw driver and not a controller.  None of the cited prior art uncovered during the search teaches a controller configured to perform the claimed function or any reason to perform the claimed function, in combination with the remaining limitations of Claim 47. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724